UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04316 Midas Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Midas Fund, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a)The name of the issuer of the portfolio security; (b)The exchange ticker symbol of the portfolio security; (c)The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d)The shareholder meeting date; (e)A brief identification of the matter voted on; (f)Whether the matter was proposed by the issuer or by a security holder; (g)Whether the registrant cast its vote on the matter; (h)How the registrant cast its vote; and (i)Whether the registrant cast its vote for or against management. MIDAS FUND, INC. AGNICO-EAGLE MINES LIMITED Ticker:AEMSecurity ID:008474108 Meeting Date: APR 30, 2010Meeting Type: Annual/Special Record Date:MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leanne M. Baker For For Management Elect Director Douglas R. Beaumont For For Management Elect Director Sean Boyd For For Management Elect Director Clifford Davis For For Management Elect Director David Garofalo For For Management Elect Director Bernard Kraft For For Management Elect Director Mel Leiderman For For Management Elect Director James D. Nasso For For Management Elect Director Merfyn Roberts For For Management Elect Director Eberhard Scherkus For For Management Elect Director Howard R. Stockford For For Management Elect Director Pertti Voutilainen For For Management 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their For For Management Remuneration 3 Amend Stock Option Plan For For Management 4 Approve Increase in Size of Board to Fifteen For For Management ALAMOS GOLD INC. Ticker:AGISecurity ID:011527108 Meeting Date: JUN 2, 2010Meeting Type: Annual Record Date:APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Seven For For Management Elect Mark Wayne as Director For For Management Elect John A. McCluskey as Director For For Management Elect Leonard Harris as Director For For Management Elect James M. McDonald as Director For For Management Elect David Gower as Director For For Management Elect Eduardo Luna as Director For For Management Elect Paul J. Murphy as Director For For Management 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their For For Management Remuneration ANDEAN RESOURCES LTD. Ticker:ANDSecurity ID:Q0793X100 Meeting Date: NOV 26, 2009Meeting Type: Annual Record Date:NOV 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive the Financial Statements and Statutory Reports for the Financial None None Management Year Ended June 30, 2009 2(a) Elect Richard Lorson as a Director For Against Management 2(b) Elect Barry Bolitho as a Director For Against Management 3 Elect Louis Gignac as a Director For For Management 4 Approve the Remuneration Report for the Financial Year Ended June 30, 2009 For Against Management 5 Ratify the Past Issuance of 56.25 Million Shares at an Issue Price of Approximately A$1.73 Each to a Syndicate of Underwriters Led by BMO Capital Markets For For Management 6(a) Approve the Grant of Performance Rights Worth A$240,000 to Louis Gignac, Director None Against Management 6(b) Approve the Grant of Performance Rights Worth A$240,000 to Richard Lorson, Director None Against Management 6(c) Approve the Grant of Performance Rights Worth A$240,000 to Barry Bolitho, Director None Against Management 6(d) Approve the Grant of Performance Rights Worth A$240,000 to Wayne Hubert, Director None Against Management 6(e) Approve the Grant of Performance Rights Worth A$240,000 to Ian Hume, Director None Against Management 7 Approve the Grant of 250,000 Shares to Louis Gignac, Chairman, under the Company's Employee Share Ownership Plan For Against Management ANGLOGOLD ASHANTI LTD Ticker:AGASecurity ID:035128206 Meeting Date: JUL 30, 2009Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Place 15,384,615 Ord. Shares in Auth. But Unissued Share Cap. Under the Control of Directors and Allot Such Shares for Purpose of Conversion of USD732,500,000 3.5 Percent Convertible Bonds Due 2014 Issued by AngloGold Ashanti Holdings Finance plc For For Management ANGLOGOLD ASHANTI LTD Ticker:ANGSecurity ID:035128206 Meeting Date: MAY 7, 2010Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports for Year Ended 31 Dec-09 For For Management 2 Reappoint Ernst & Young Inc as Auditors of the Company For For Management 3 Re-elect Frank Arisman as Director For For Management 4 Re-elect Wiseman Nkuhlu as Director For For Management 5 Reappoint Frank Arisman as Member of the Audit and Corporate Governance Committee For For Management 6 Reappoint Wiseman Nkuhlu as Member of the Audit and Corporate Governance Committee For For Management 7 Place Authorised But Unissued Shares under Control of Directors For For Management 8 Authorise Board to Issue Shares for Cash up to a Maximum of 5 Percent of Issued Share Capital For For Management 9 Authorise Issue of Convertible Securities For For Management 10 Approve Increase in Non-executive Directors' Fees For For Management 11 Approve Increase in Non-executive Directors' Fees for Board Committee Meetings For For Management 12 Amend Share Incentive Scheme For For Management 13 Amend Long Term Incentive Plan 2005 For For Management 14 Amend Bonus Share Plan 2005 For For Management 15 Authorise the Directors to Issue Ordinary Shares for the Purposes of the Incentive Scheme For For Management 16 Approve Remuneration Policy For For Management 17 Authorise Repurchase of Up to 5 Percent of Issued Share Capital For For Management ANVIL MINING LIMITED Ticker:AVMSecurity ID:03734N106 Meeting Date: DEC 11, 2009Meeting Type: Special Record Date:NOV 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares in a Private Placement to Trafigura Beheer BV For For Management ANVIL MINING LIMITED Ticker:AVMSecurity ID:03734N106 Meeting Date: JUN 7, 2010Meeting Type: Annual Record Date:MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John W. Sabine For For Management Elect Director William S. Turner For For Management Elect Director Thomas C. Dawson For For Management Elect Director Patrick C. Evans For For Management Elect Director Jeremy C. Weir For For Management Elect Director Jesus Fernandez For For Management Elect Director M. Deon Garbers For For Management 2 Approve PricewaterhouseCoopers Australia as and Authorize Board to Fix Their Remuneration For For Management AQUARIUS PLATINUM LIMITED Ticker:AQPSecurity ID:G0440M128 Meeting Date: AUG 21, 2009Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Issuance of 46,330,000 Shares Under the Placing Agreement For For Management 2 Ratify the Issuance of 65,000 Convertible Bonds and Approve the Issuance of Shares Upon the Conversion of Bonds For For Management 3 Approve the Issuance of Shares in Connection with the FirstPlats Agreement For For Management AQUARIUS PLATINUM LIMITED Ticker:AQPSecurity ID:G0440M128 Meeting Date: NOV 27, 2009Meeting Type: Annual Record Date:NOV 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Tim Freshwater as Director For For Management 2 Elect Edward Haslam as Director For For Management 3 Elect Zwelakhe Mankazana as Director For For Management 4 Ratify Past Issuance of Shares of the Ridge Options For For Management 5 Ratify Past Issuance of Shares of the Imbani Option and Zijin Warrants For For Management 6 Ratify Ernst & Young of Perth, Western Australia as Auditors For For Management AVOCET MINING PLC Ticker:AVMSecurity ID:G06839107 Meeting Date: SEP 17, 2009Meeting Type: Annual Record Date:SEP 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Approve Remuneration Report For For Management 3a Re-elect Nigel McNair Scott as Director For Abstain Management 3b Re-elect Sir Richard Brooke as Director For For Management 3c Re-elect Robert Pilkington as Director For For Management 4a Re-elect Robert Robertson as Director For For Management 4b Re-elect Jonathan Henry as Director For For Management 4c Re-elect Andrew Norris as Director For For Management 5 Elect Harald Arnet as Director For For Management 6 Reappoint Grant Thornton UK LLP as Auditors and Authorise the Board to Determine Their Remuneration For For Management 7 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 3,248,769 For For Management 8 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 9,756,063 in Connection with an Acquisition For Against Management 9 Approve Increase in Authorised Ordinary Share Capital from GBP 20,000,000 to GBP 40,000,000 For For Management 10 Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate For For Management 11 Nominal Amount of GBP 487,803 Authorise 29,268,188 Ordinary Shares for Market Purchase For For Management AVOCET MINING PLC Ticker:AVMSecurity ID:G06839107 Meeting Date: JUN 16, 2010Meeting Type: Annual Record Date:JUN 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Approve Remuneration Report For For Management 3a Re-elect Nigel McNair Scott as Director For Abstain Management 3b Re-elect Robert Pilkington as Director For For Management 4a Re-elect Michael Donoghue as Director For For Management 4b Re-elect Harald Arnet as Director For For Management 5 Reappoint Grant Thornton UK LLP as Auditors and Authorise Their Remuneration For For Management 6 Authorise Issue of Equity with Pre-emptive Rights For For Management 7 Authorise Issue of Equity with Pre-emptive Rights For Against Management 8 Authorise Issue of Equity without Pre-emptive Rights For For Management 9 Authorise Market Purchase For For Management BARRICK GOLD CORP. Ticker:ABXSecurity ID:067901108 Meeting Date: APR 28, 2010Meeting Type: Annual Record Date:MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect H.L. Beck as Director For For Management Elect C.W.D. Birchall as Director For For Management Elect D.J. Carty as Director For For Management Elect G.Cisneros as Director For For Management Elect M.A. Cohen as Director For For Management Elect P.A. Cossgrove as Director For For Management Elect R.M. Franklin as Director For For Management Elect J.B. Harvey as Director For For Management Elect B. Mulroney as Director For For Management Elect A. Munk as Director For For Management Elect P. Munk as Director For For Management Elect A.W. Regent as Director For For Management Elect N.P. Rothschild as Director For For Management Elect S.J. Shaprio as Director For For Management 2 Approve PricewaterhouseCoppers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Advisory Vote on Executive Compensation Approach For For Management CENTERRA GOLD INC. Ticker:CGSecurity ID:1526102 Meeting Date: MAY 19, 2010Meeting Type: Annual Record Date:MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Ian G. Austin as Director For For Management Elect William J. Braithwaite as Director For For Management Elect Patrick M. James as Director For For Management Elect Stephen A. Lang as Director For For Management Elect John W. Lill as Director For For Management Elect Sheryl K. Pressler as Director For For Management Elect Terry V. Rogers as Director For For Management Elect Anthony J. Webb as Director For For Management Elect Bruce V. Walter as Director For For Management 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management COMPANIA DE MINAS BUENAVENTURA S.A. Ticker:BUENAVC1Security ID:204448104 Meeting Date: OCT 12, 2009Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Repurchase of Shares For For Management DETOUR GOLD CORPORATION Ticker:DGCSecurity ID:250669108 Meeting Date: MAY 26, 2010Meeting Type: Annual/Special Record Date:APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Gerald S. Panneton as Director For For Management Elect Louis Dionne as Director For For Management Elect Ingrid J. Hibbard as Director For For Management Elect Robert E. Doyle as Director For For Management Elect Jonathan Rubenstein as Director For For Management Elect Peter E. Crossgrove as Director For For Management Elect Ronald W. Thiessen as Director For For Management Elect J. Michael Kenyon as Director For For Management Elect Andre Gaumond as Director For For Management Elect Alex G. Morrison as Director For For Management 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Approve Amended Stock Option Plan and Certain Option Grants For Against Management ETRUSCAN RESOURCES INC. Ticker:EETSecurity ID:29786L300 Meeting Date: OCT 22, 2009Meeting Type: Special Record Date:SEP 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Termination of Shareholder Rights Plan For For Management 2 Approve Issuance of Shares of the Corporation to Endeavour Financial Corporation For For Management ETRUSCAN RESOURCES INC. Ticker:EETSecurity ID:29786L300 Meeting Date: MAY 19, 2010Meeting Type: Annual/Special Record Date:MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gerald J. McConnell For For Management Elect Director Neil Woodyer For Withhold Management Elect Director Frank Giustra For For Management Elect Director Sally Eyre For For Management Elect Director John A. Clarke For For Management Elect Director Rick Van Nieuwenhuyse For Withhold Management Elect Director Stephen R. Stine For For Management Elect Director Gordon Keep For For Management Elect Director David Street For For Management 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Approve Unallocated Options Under the Stock Option Plan For Against Management FARALLON MINING LTD Ticker:FANSecurity ID:30739P109 Meeting Date: MAY 14, 2010Meeting Type: Annual/Special Record Date:APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect T. BARRY COUGHLAN as Director For For Management Elect EDUARDO LUNA as Director For For Management Elect TERRY A. LYONS as Director For For Management Elect WILLIAM E. STANLEY as Director For For Management Elect RONALD W. THIESSEN as Director For For Management Elect GORDON D. ULRICH as Director For For Management Elect MICHAEL G. WEEDON as Director For For Management Elect J.R.H.(DICK)WHITTINGTON as Director For For Management 2 Ratify KPMG LLP as as Auditors For For Management 3 Approve Shareholder Rights Plan For For Management 4 Amend Articles For For Management FORSYS METALS CORP. Ticker:FSYSecurity ID:34660G104 Meeting Date: OCT 28, 2009Meeting Type: Annual Record Date:SEP 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Martin Rowley, Duane Parnham, Mark Frewin, Roger Laine, Paul Matysek, and Rick Vaive as Directors For Withhold Management 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management FORSYS METALS CORP. Ticker:FSYSecurity ID:34660G104 Meeting Date: MAY 21, 2010Meeting Type: Annual Record Date:APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 2 Elect Martin Rowley, Marcel Hilmer, Bob Buchan, Mark Frewin,Paul Matysek and Duane Parnham as Directors For Withhold Management FRESNILLO PLC Ticker:FRESSecurity ID:G371E2108 Meeting Date: MAY 28, 2010Meeting Type: Annual Record Date:MAY 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Reappoint Ernst & Young LLP as Auditors For For Management 5 Authorise the Audit Committee to Fix Remuneration of Auditors For For Management 6 Authorise Issue of Equity with Pre-emptive Rights For For Management 7 Authorise Issue of Equity without Pre-emptive Rights For For Management 8 Authorise Market Purchase For For Management 9 Authorise the Company to Call EGM with Two Weeks' Notice For For Management 10 Adopt New Articles of Association For For Management JAGUAR MINING INC. Ticker:JAGSecurity ID:47009M103 Meeting Date: MAY 13, 2010Meeting Type: Annual Record Date:APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Andrew C. Burns, Gilmour Clausen, William E. Dow, Gary E. German, Anthony F. Griffiths and Daniel R. Titcomb as Directors For Withhold Management 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management JOHNSON MATTHEY PLC Ticker:JMATSecurity ID:G51604109 Meeting Date: JUL 21, 2009Meeting Type: Annual Record Date:JUL 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 26 Pence Per Ordinary Share For For Management 4 Elect Sir Thomas Harris as Director For For Management 5 Elect Robert MacLeod as Director For For Management 6 Re-elect Sir John Banham as Director For For Management 7 Re-elect Neil Carson as Director For For Management 8 Re-elect Larry Pentz as Director For For Management 9 Reappoint KPMG Audit plc as Auditors of the Company For For Management 10 Authorise Board to Fix Remuneration of Auditors For For Management 11 Auth. Company and its Subsidiaries to Make EU Political Donations to Political Parties or Independent Election Candidates up to GBP 50,000, to Political Org. Other Than Political Parties up to GBP 50,000 and Incur EU Political Expenditure up to GBP 50,000 For For Management 12 Approve Increase in Authorised Share Capital from GBP 291,550,000 to GBP 36500 For For Management 13 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Under a General Authority up to Aggregate Nominal Amount of GBP 71,558,579 and an Additional Amount Pursuant to a Rights Issue of up to GBP 71,558,579 For For Management 14 Subject to the Passing of Resolution 13, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 11,033,680 For For Management 15 Authorise 21,467,573 Ordinary Shares for Market Purchase For For Management 16 Approve That a General Meeting Other Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice For For Management KINROSS GOLD CORPORATION Ticker:KSecurity ID:496902404 Meeting Date: MAY 5, 2010Meeting Type: Annual Record Date:MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect John A. Brough as Director For For Management Elect Tye W. Burt as Director For For Management Elect John K. Carrington as Director For For Management Elect John M.H. Huxley as Director For For Management Elect John A. Keyes as Director For For Management Elect Catherin McLeod-Seltzer as Director For For Management Elect George F. Michals as Director For For Management Elect John E. Oliver as Director For For Management Elect Terence C.W. Reid as Director For For Management 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management LIHIR GOLD LTD. Ticker:LGLSecurity ID:532349107 Meeting Date: MAY 5, 2010Meeting Type: Annual Record Date:MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports for the Year Ended Dec. 31, 2009 For For Management 2 Elect Peter Cassidy as a Director For For Management 3 Elect Mike Etheridge as a Director For For Management 4 Reappoint PricewaterhouseCoopers as the Company's Auditor For For Management 5 Approve the Termination Benefits Payable to the New CEO/Managing Director Under His Employment Contract For For Management 6 Approve the Grant of Up to 1.5 Million Share Rights Under the Lihir Senior Executive Share Plan to the New CEO/Managing Director For For Management LONMIN PLC Ticker:LMISecurity ID:G56350112 Meeting Date: JAN 28, 2010Meeting Type: Annual Record Date:JAN 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Approve Remuneration Report For Against Management 3 Reappoint KPMG Audit plc as Auditors and Authorise the Board to Determine Their Remuneration For For Management 4 Re-elect Ian Farmer as Director For For Management 5 Re-elect Alan Ferguson as Director For For Management 6 Re-elect David Munro as Director For For Management 7 Re-elect Roger Phillimore as Director For For Management 8 Re-elect Jim Sutcliffe as Director For For Management 9 Elect Jonathan Leslie as Director For For Management 10 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Under a General Authority up to Aggregate Nominal Amount of USD 64,298,000 and an Additional Amount Pursuant to a Rights Issue of up to USD 64,298,000 For For Management 11 Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 9,654,000 For For Management 12 Authorise 19,308,000 Ordinary Shares for Market Purchase For For Management 13 Approve that a General Meeting Other than an AGM May be Called on Not Less Than 14 Clear Days' Notice For For Management 14 Adopt New Articles of Association For For Management MERCATOR MINERALS LTD. Ticker:MLSecurity ID:587582107 Meeting Date: JUN 25, 2010Meeting Type: Annual Record Date:MAY 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management Elect Director Joseph Keane For For Management Elect Director Raymond R. Lee For For Management Elect Director Michael D. Lindeman For For Management Elect Director Stephen P. Quin For For Management Elect Director Robert J. Quinn For For Management Elect Director Michael L. Surratt For For Management Elect Director Gavin Thomas For For Management Elect Director Ronald Earl Vankoughnett For For Management 3 Approve BDO Canada LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management MINEFINDERS CORPORATION LTD. Ticker:MFLSecurity ID:602900102 Meeting Date: MAY 19, 2010Meeting Type: Annual Record Date:MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark H. Bailey For For Management Elect Director James M. Dawson For For Management Elect Director H. Leo King For For Management Elect Director Robert L. Leclerc For For Management Elect Director Anthonie Lutejin For For Management 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management NEWCREST MINING LTD. Ticker:NCMSecurity ID:Q6651B114 Meeting Date: OCT 29, 2009Meeting Type: Annual Record Date:OCT 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive the Financial Statements and Statutory Reports for the Financial Year Ended June 30, 2009 None None Management 2 Elect Vince Gauci as Director For For Management 3 Approve the Remuneration Report for the For Against Management Year Ended June 30, 2009 NEWMONT MINING CORPORATION Ticker:NEMSecurity ID:651639106 Meeting Date: APR 23, 2010Meeting Type: Annual Record Date:FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Glen A. Barton For For Management 2 Elect Director Vincent A. Calarco For For Management 3 Elect Director Joseph A. Carrabba For For Management 4 Elect Director Noreen Doyle For For Management 5 Elect Director Veronica M. Hagen For For Management 6 Elect Director Michael S. Hamson For For Management 7 Elect Director Richard T. O'Brien For For Management 8 Elect Director John B. Prescott For For Management 9 Elect Director Donald C. Roth For For Management 10 Elect Director James V. Taranik For For Management 11 Elect Director Simon Thompson For For Management 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 14 Require a Majority Vote for the Election of Directors Against For Shareholder NORTHAM PLATINUM LTD Ticker:NHMSecurity ID:S56540156 Meeting Date: NOV 5, 2009Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 Jun-09 For For Management 2 Re-elect ME Beckett as Director For Against Management 3 Re-elect BR van Rooyen as Director For For Management 4 Re-elect PL Zim as Director For For Management 5 Elect CK Chabedi as Director For For Management 6 Elect AR Martin as Director For For Management 7 Elect MSMM Xayiya as Director For For Management 8 Approve Non-executive Director Fees with Effect From 1 July 2009 For For Management 9 Amend Northam Share Option Scheme For Against Management 10 Approve Increase in Authorised Share Capital from 475,000,000 to 545,000,000 Shares For For Management 11 Subject to the Passing of Ordinary Resolution Number 1 and the Registration of Special Resolution Number 1, Amend Memorandum of Association For For Management 12 Place Authorised But Unissued Shares under Control of Directors For Against Management 13 Approve Payment to Shareholders by Way of Pro-rata Reduction of Share Capital and Share Premium For For Management 14 Authorise Repurchase of Up to 20 Percent of Issued Share Capital For For Management NORTHERN DYNASTY MINERALS LTD. Ticker:NDMSecurity ID:66510M204 Meeting Date: JUN 10, 2010Meeting Type: Annual/Special Record Date:APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Scott D. Cousens For For Management Elect Director Robert A. Dickinson For For Management Elect Director David Elliott For Withhold Management Elect Director Gordon J. Fretwell For Withhold Management Elect Director Russell E. Hallbauer For For Management Elect Director Wayne Kirk For Withhold Management Elect Director Stephen V. Scott For For Management Elect Director Marchand Snyman For For Management Elect Director Ronald W. Thiessen For For Management 2 Ratify Deloitte & Touche LLP as Auditors For For Management 3 Amend Articles For For Management 4 Approve Shareholder Rights Plan For For Management NORTHGATE MINERALS CORPORATION Ticker:NGXSecurity ID:666416102 Meeting Date: MAY 11, 2010Meeting Type: Annual/Special Record Date:MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark Daniel For For Management Elect Director Paul J. Dowd For For Management Elect Director Patrick D. Downey For For Management Elect Director Richard J. Hall For For Management Elect Director Douglas P. Hayhurst For For Management Elect Director Terry A. Lyons For For Management Elect Director Conrad A. Pinette For For Management Elect Director Kenneth G. Stowe For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Authorize Board to Fix Remuneration of Auditors For For Management 4 Approve Shareholder Rights Plan For For Management RIDGE MINING PLC Ticker:RDGMFSecurity ID:G7570C101 Meeting Date: JUL 6, 2009Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement Proposed to be Made Between the Company and the Holders of Scheme Shares For For Management RIDGE MINING PLC Ticker:RDGMFSecurity ID:G7570C101 Meeting Date: JUL 6, 2009Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Effect Scheme & Acquisition; Reduce & Increase Share Cap.; Capitalise Reserves; Issue Equity with & without Rights; Amend Art. and Memorandum of Assoc.; Cancel Admission on AIM; Re-register Company as Private Company; Change Name to Ridge Mining Ltd; Reclassify Shares For For Management 2 Cancel and Extinguish Each Sterling Non-Voting Non-Dividend Bearing Share of GBP 1 Each in the Capital of the Company; Amend Articles of Association Re: Share Capital For For Management SILVERCORP METALS INC. Ticker:SVMSecurity ID:82835P103 Meeting Date: SEP 30, 2009Meeting Type: Annual/Special Record Date:AUG 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Seven For For Management Elect Director Rui Feng For For Management Elect Director Myles Gao For For Management Elect Director S. Paul Simpson For For Management Elect Director Greg Hall For For Management Elect Director Earl Drake For For Management Elect Director Yikang Liu For For Management Elect Director Robert Gayton For For Management 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 4 Ratify All Acts of Directors and Officers For For Management 5 Amend Stock Option Plan For Against Management 6 Amend Terms of Outstanding Options For Against Management THOMPSON CREEK METALS CO INC. Ticker:TCMSecurity ID:884768102 Meeting Date: MAY 6, 2010Meeting Type: Annual Record Date:MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Denis C. Arsenault as Director For For Management Elect Carol T. Banducci as Director For For Management Elect James L. Freer as Director For For Management Elect James P. Geyer as Director For For Management Elect Timothy J. Haddon as Director For For Management Elect Kevin Loughrey as Director For For Management Elect Thomas J. O?Neil as Director For For Management 2 Approve 2010 Employee Stock Purchase Plan For For Management 3 Approve 2010 Long-Term Incentive Plan For For Management 4 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Midas Fund, Inc. By: /s/ John F. Ramirez John F. Ramirez, Chief Compliance Officer Date: August 26, 2010
